Citation Nr: 1312047	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  03-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include scoliosis of the lumbar spine and osteoarthritis of the lumbar spine, and to include as secondary to the service-connected bilateral knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for degenerative arthritis of the lumbar spine.  The Veteran filed a Notice of Disagreement (NOD) in November 2002.  The RO issued a Statement of the Case (SOC) in August 2003.  In October 2003, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In December 2004, the Veteran, accompanied by his representative, testified at a Central Office Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  The transcript of this hearing is part of the record. 

In March 2005 and February 2008, the Board remanded this case to the RO for additional evidentiary development.  

The appeal was then returned to the Board, and in a July 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  The Veteran appealed the lumbar spine decision to the United States Court of Appeals for Veterans Claims (Court).  The Board also denied other issues in the July 2010 decision, but the Veteran did not appeal those issues to the Court.  In a May 2012 memorandum decision, the Court vacated the July 2010 Board decision regarding the lumbar spine issue.  The Court then remanded the lumbar spine issue back to the Board for further readjudication.

The Board notes that additional VA treatment records were submitted into the record following the Board's July 2010 decision.  To date, these records have not been reviewed by the Agency of Original Jurisdiction (AOJ), and no waiver from the Veteran was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand, along with the Veteran's paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2012).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the Court in its memorandum decision found that scoliosis was included in the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  In this regard, since filing his claim for service connection in April 2001, the Veteran was diagnosed with scoliosis of the thoracolumbar spine at the August 2005 VA examination, based on X-ray findings.  Thus, the Veteran has a current diagnosis of scoliosis of the lumbar spine.  Additionally, the Veteran's service treatment records (STRs) document findings of scoliosis on the May 1967 hospitalization discharge.  The Veteran was hospitalized for nearly a year, from June 1966 to May 1967, during his active military service for an infection in his lower left lung secondary to congenital cystic disease in the lung, following an incident where the Veteran was struck in the back with a rifle butt.  Following the hospitalization discharge, another treatment record in May 1967 and an October 1967 X-ray of the lumbar spine also documented scoliosis of the lumbar spine.  The Veteran's military exit examination did not document scoliosis or any abnormalities of the spine.  There are no etiology opinions of record regarding the scoliosis of the lumbar spine and the Veteran's active military service.  To date, there is no VA etiology medical opinion of record with respect to the Veteran's current scoliosis, despite the fact that the Veteran was afforded VA examinations in February 1999, August 1999, and August 2005.  In the judgment of the Board, a VA medical opinion should be obtained to address this medical question.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon, supra.  Additionally, if, following this examination, the RO/AMC finds that service connection should be granted for scoliosis, then the Board finds that a VA examination should also be afforded to the Veteran to determine if his current osteoarthritis of the lumbar spine is caused by or aggravated by his scoliosis.  38 C.F.R. § 3.310 (2012).

The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

Additionally, the most recent outpatient treatment records from the Hampton, Virginia, VA Medical Center (VAMC) are dated from December 2009.  On remand, all pertinent records since this date should be obtained and added to the claims file.  The Veteran's pertinent private treatment records on file should also be updated and obtained upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Hampton, Virginia, VAMC since December 2009 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain and update the Veteran's pertinent private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, the RO/AMC shall ask the August 2005 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA spine examination with an appropriate expert to determine the etiology of his currently diagnosed scoliosis of the lumbar spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion addressing whether is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current scoliosis of the lumbar spine was incurred during his active military service from March 1966 to March 1968.  The examiner is asked to consider and address the in-service documentation of scoliosis.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

4.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for scoliosis.  If and only if service connection is granted for the Veteran's scoliosis, then the RO/AMC shall ask the August 2005 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA spine examination with an appropriate expert to determine the etiology of his currently diagnosed osteoarthritis of the lumbar spine.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a) Is it at least as likely as not that the Veteran's currently diagnosed osteoarthritis of the lumbar spine was aggravated (permanently worsened beyond the normal progression) by his scoliosis?  Please explain the reasons for your opinion.
  
b) Is it at least as likely as not that the Veteran's currently diagnosed osteoarthritis of the lumbar spine was caused by his scoliosis?  Please explain the reasons for your opinion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

5.  After the above actions have been completed, readjudicate the Veteran's appeal.  If the appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


